[fourthamendmenttomasterr001.jpg]
LEGAL_US_E # 130874293.3 EXECUTION VERSION FOURTH AMENDMENT TO MASTER REPURCHASE
AND SECURITIES CONTRACT AGREEMENT THIS FOURTH AMENDMENT TO MASTER REPURCHASE AND
SECURITIES CONTRACT AGREEMENT (this “Amendment”), dated as of October 27, 2017,
is by and between MORGAN STANLEY BANK, N.A., a national banking association, as
buyer (“Buyer”), and TH COMMERCIAL MS II, LLC, a Delaware limited liability
company, as seller (“Seller”). W I T N E S S E T H: WHEREAS, Seller and Buyer
have entered into that certain Master Repurchase and Securities Contract
Agreement, dated as of February 18, 2016, as amended by that certain First
Amendment to Master Repurchase and Securities Contract Agreement, dated as of
June 30, 2016, as further amended by that certain Second Amendment to Master
Repurchase and Securities Contract Agreement, dated as of February 21, 2017, as
further amended by that certain Third Amendment to Master Repurchase and
Securities Contract Agreement, dated as of June 28, 2017 (as the same has been
or may be further amended, modified and/or restated from time to time, the
“Master Repurchase Agreement”); and WHEREAS, pursuant to Section 3(w) of the
Master Repurchase Agreement, Seller has the one-time ability to request the
increase in the Facility Amount to $600,000,000 in accordance with the terms and
provisions contained therein, and Seller has provided its request thereof to
Buyer; WHEREAS, Seller and Buyer wish to (i) increase the Facility Amount, and
(ii) modify certain other terms and provisions of the Master Repurchase
Agreement, as set forth herein. NOW, THEREFORE, for good and valuable
consideration, the parties hereto agree as follows: 1. Amendments to Master
Repurchase Agreement. The Master Repurchase Agreement is hereby amended as
follows: (a) The definition of “Facility Amount” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following: “Facility Amount” shall mean Six Hundred Million Dollars
($600,000,000). 2. Conditions Precedent to Amendment. The effectiveness of this
Amendment is subject to the following: (a) This Amendment shall be duly executed
and delivered by Seller and Buyer, and acknowledged by Guarantor; (b) Seller
shall pay to Buyer the Third Upsize Fee in accordance with the terms and
provisions of the Fee Letter and all other Transaction Costs payable to Buyer in
connection with the negotiation of this Amendment; and (c) Buyer shall have
received such other documents as Buyer may reasonably request. 3.
Acknowledgement of Facility Amount Increase. Buyer and Seller hereby acknowledge
and agree that Seller has exercised its rights under Section 3(w) of the Master
Repurchase Agreement



--------------------------------------------------------------------------------



 
[fourthamendmenttomasterr002.jpg]
LEGAL_US_E # 130874293.3 2 pursuant to this Amendment, and Seller has no further
right to request an increase of the Facility Amount pursuant to Section 3(w) of
the Master Repurchase Agreement. 4. Seller Representations. Seller hereby
represents and warrants that: (a) no Default, Event of Default or Margin Deficit
exists, and no Default, Event of Default or Margin Deficit will occur as a
result of the execution, delivery and performance by Seller of this Amendment;
and (b) all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer). 5. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Master Repurchase
Agreement. 6. Continuing Effect; Reaffirmation of Guaranty. As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect.
In addition, any and all guaranties and indemnities for the benefit of Buyer and
agreements subordinating rights and liens to the rights and liens of Buyer, are
hereby ratified and confirmed and shall not be released, diminished, impaired,
reduced or adversely affected by this Amendment, and each party indemnifying
Buyer, and each party subordinating any right or lien to the rights and liens of
Buyer, hereby consents, acknowledges and agrees to the modifications set forth
in this Amendment and waives any common law, equitable, statutory or other
rights which such party might otherwise have as a result of or in connection
with this Amendment. 7. Binding Effect; No Partnership; Counterparts. The
provisions of the Master Repurchase Agreement, as amended hereby, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between any of the parties
hereto. For the purpose of facilitating the execution of this Amendment as
herein provided, this Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart thereof. 8.
Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment. 9. Governing Law. The provisions of Section 18 of the Master
Repurchase Agreement are incorporated herein by reference. 10. Headings. The
headings of the sections and subsections of this Amendment are for convenience
of reference only and shall not be considered a part hereof nor shall they be
deemed to limit or otherwise affect any of the terms or provisions hereof. 11.
References to Transaction Documents. All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith



--------------------------------------------------------------------------------



 
[fourthamendmenttomasterr003.jpg]
LEGAL_US_E # 130874293.3 3 shall, from and after the execution and delivery of
this Amendment, be deemed a reference to the Master Repurchase Agreement as
amended hereby, unless the context expressly requires otherwise. [NO FURTHER
TEXT ON THIS PAGE]



--------------------------------------------------------------------------------



 
[fourthamendmenttomasterr004.jpg]




--------------------------------------------------------------------------------



 
[fourthamendmenttomasterr005.jpg]




--------------------------------------------------------------------------------



 
[fourthamendmenttomasterr006.jpg]




--------------------------------------------------------------------------------



 